DETAILED ACTION
Drawings
The drawings were received on 6 November 2020.  These drawings are acceptable.

Response to Arguments
Applicant is thanked for their submission of replacement drawings, as well as amendments to address the previous rejection under 35 U.S.C. 112(b).
Applicant's remaining arguments filed 6 November 2020 have been fully considered but they are not persuasive. Claims 1-5, 9-13, 15 and 17 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parker et al. (US 2014/0236257 A1, hereinafter Parker’257). Claims 6-8, 14 and 16 stand rejected under 35 U.S.C. 103 as being unpatentable over Parker’257.
Applicant argues that Parker’257 fails to teach the last limitation of claim 1, namely wherein there is (i) a distance-dependent transfer function of stimulation and (ii) a distance dependent transfer function of measurement which is distinct from (i). Applicant cites [0152] of Parker’257 as supporting their position since [0152] states that recruitment varies approximately with 1/d2 and measuring the SCP also varies with 1/d2, and therefore both vary in the same manner with respect to d2 and therefore rely on the same transfer function. 
Respectfully, this is not found to be convincing. Initially, there is some ambiguity as to whether the wording of claim 1 requires “a transfer function…which is distinct from 
The above ambiguity aside, it is noted that paragraph [0152] clearly states that it pertains to another different and specific embodiment of Parker’257 which narrowly relates to estimation of a cord-to-electrode distance, rather than the broader “array-to-nerve distance d” and  “electrode-to-fibre distance d”  supported throughout the Specification and in those portions cited to read on the argued claim limitation. The embodiment of [0152] relates narrowly to evoked spinal cord potential wherein the estimation is limited within a narrow linear region of the amplitude curve such that in the narrow linear region both recruitment and SCP amplitude can be assumed to vary with 1/d2, narrowly referring to the cord-to-electrode variable d. 
In the portions cited in support of the rejection, Parker’257 discusses the fibre-to-electrode distance d being utilized in determination of measurement sensitivity and recruitment sensitivity , wherein measurement sensitivity utilizes a scaling factor Ss and the recruitment sensitivity utilizes a different scaling factor As, wherein As can be determined despite, i.e. distinctly from, the scaling factor Ss relating to the measurement sensitivity, such that it is clear by virtue of utilizing different scaling factors the transfer function relating to measurement sensitivity and the transfer function relating to recruitment sensitivity are distinct to meet the claim. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 9-13, 15 and 17 stand rejected, and claim 18 is rejected, under 35 U.S.C. 102(a)(1) as being anticipated by Parker et al. (US 2014/0236257 A1, hereinafter Parker’257).
Regarding claim 1, Parker’257 discloses an automated method of controlling a neural stimulus (e.g. title, abstract), the method comprising: applying the neural stimulus to a neural pathway in order to give rise to an evoked action potential on the neural pathway, the stimulus being defined by at least one stimulation parameter (e.g. abstract; paragraphs [0003]; [0012]; measuring a neural compound action potential response evoked by the stimulus, and deriving from the measured evoked response a feedback variable (ibid.; paragraph [0013]); completing a feedback loop by using the feedback variable to control the at least one stimulus parameter value (ibid.; paragraphs [0014], [0015], [0104]-[0106], [0156]); and adaptively compensating for changes in a gain of the feedback loop caused by electrode movement relative to the neural pathway (ibid.; paragraphs [0016], [0028], [0029], [0033], [0036]), by applying a compensating transfer function to the feedback variable, the compensating transfer function being configured to compensate for both (i) a distance-dependent transfer function of stimulation and (ii) a distance dependent transfer function of measurement which is distinct from (i) (e.g. paragraph [0007] - electrode migration and postural changes being two distinct distance-dependent adjustments made through application of transfer function; paragraph [0028] - recruitment sensitivity and measurement sensitivity; [0029] - electrode to nerve distance and stimulus threshold or comfort level; [0036]; [0039]-[0044], [0133]-[0137]).
Regarding claim 15, Parker’257 clearly anticipates, mutatis mutandis, the implantable device for controllably applying a neural stimulus via the above cited method in at least additional paragraphs [0017]-[0027] and Figs. 1, 12.
Regarding claim 17, Parker’257 likewise discloses, mutatis mutandis, a non-transitory computer readable medium comprising the instructions to execute the method (e.g. control unit 110 with storage memory; abstract; paragraph [0072]).
Regarding claim 2, Parker’257 discloses wherein constant recruitment is effected by use of single measurement pairs of stimulation current (I) and observed ECAP voltage (V) (e.g. paragraphs [0028], [0039], [0040], [0066], [0107], [0134]-[0135]).
Regarding claim 3, Parker’257 discloses wherein the compensating transfer function comprises a single parameter k reflecting both recruitment parameter n and measurement parameter m, wherein m≠n (e.g. paragraphs [0039], [0112], [0118] and related equations; scaling factor As; feedback variable).
Regarding claim 4, Parker’257 discloses wherein the total number of recruited fibers (N) varies proportional to the stimulation intensity, electrode-to-nerve distance and a threshold as claimed (e.g. paragraphs [0029], [0040], [0119], [0124], [0152]).
Regarding claim 5, the transfer function and parameter k as disclosed in Parker’257 necessarily would take a value which is based upon the stimulation and recording configurations in use (e.g. paragraphs [0044], [0134]).
Regarding claims 9 and 10, Parker’257 discloses wherein k is determined clinically using a recruitment datum comprising at least one of comfort level or patient’s perception threshold (e.g. paragraphs [0028], [0029], [0035], [0036], [0093], [0097]).
Regarding claim 11, Parker’257 discloses the method further comprising the patient assuming a series of postures; in each posture adjusting the stimulus intensity until the required recruitment datum is achieved; and estimating k from constant recruitment data in differing postures (e.g. paragraphs [0033], [0036], [0057], [0062], [0063], [0065], [0091], [0093], [0097], [0103]).
Regarding claim 12, Parker’257 discloses partly or wholly determining k clinically by recording neural responses to stimulation in a number of postures to obtain Voltage data for each posture; using the stimulus electrode to delivery stimulation in each posture adjusted to a current level I which yields Vi, and using (Ii, Vi) pairs of constant recruitment to derive k (ibid., [0076]).
Regarding claim 13, Parker’257 discloses partly or wholly determining k by placing the patient in a range of postures, in each posture sweeping the stimulus intensity and recording a growth curve, linearly fitting the growth curve for each representative posture to determine the respective threshold Ti, and growth slope Mi, and comparing log Ti against log TiMi to derive k (e.g. Figs. 10, 13, 16; paragraphs [0030] - feedback variable may be the slope of a linear response; [0065], [0091], [0098], [0121], [0150], [0152]).
Regarding claim 18, Parker’257 discloses wherein the feedback variable is an amplitude of the measured evoked response (e.g. paragraphs [0030], [0035], [0036]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 6-8, 14 and 16 stand rejected under 35 U.S.C. 103 as being unpatentable over Parker’257.
Regarding claim 6, Parker’257 discloses the claimed invention including delivery of SCS and application of biphasic stimuli using an electrode array comprising (120) comprising at least 24 contacts (three by eight array, paragraph [0072], but does not disclose expressly tripolar stimulation using a first through third electrode of an array with the sixth electrode being the return electrode. It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the method as taught by Parker’257 with tripolar stimulation, because Applicant has not disclosed that the stimulation being tripolar rather than bipolar provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well bipolar stimulation as taught by Parker’257, because it provides adaptive SCS stimulation and since it appears to be an arbitrary design consideration which fails to patentably distinguish over Parker’257.
Further regarding claims 6-8, Parker’257 discloses the invention substantially as claimed, but does not expressly disclose the parameter k being in the range of 0.1 to 0.7, or more narrowly 0.22 to 0.53 or more narrowly about 0.37. Parker’257 does disclose a finite range for the feedback variable and the applied stimuli determined through a fitting process (e.g. paragraphs [0028], [0029], [0039], [0052], [0076], [0091], In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05). Therefore, it would have been an obvious matter of design choice to modify Parker’257 to obtain the invention as specified in the claims.
Regarding claims 14 and 16, Parker’257 discloses generation of an error signal based on the ECAP voltage and stimulus current which determines the next stimulus intensity (e.g. paragraphs [0032], [0094], [0105], [0126], [0165]), but does not expressly disclose wherein the ECAP is multiplied by an exponentiated version of the stimulus current Ik. It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the method and system as taught by Parker’257 to utilize such variables in determination of the feedback error rate, because Applicant has not disclosed that using Ik provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the error determination based on slew rate of the ECAP and stimulus current as taught by Parker’257 because it provides the necessary means for determining adjustment to the stimulus via the feedback loop .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular US 2015/0360031 A1 to Bornzin et al. is considered to disclose the invention substantially as claimed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A FLORY whose telephone number is (571) 270-5305.  The examiner can normally be reached on Monday-Friday 9am-5pm (PST) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
19 January 2021